Exhibit 10.7

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

W2007 EQUITY INNS PARTNERSHIP, L.P.



--------------------------------------------------------------------------------

This Amended and Restated Agreement of Limited Partnership (this “Agreement”) of
W2007 Equity Inns Partnership, L.P. (the “Partnership”) is made and entered into
as of March 31, 2008 by and among W2007 Grace Acquisition I, Inc., a Tennessee
corporation (the “Corporation”), W2007 Equity Inns Gen-Par, LLC and the Limited
Partners set forth on Exhibit A hereto.

RECITALS

WHEREAS, the Partners believe it to be in the best interests of the Partnership
to (a) issue additional Partnership Interests to the Partners as reflected in
Exhibit A hereto, (b) admit W2007 Equity Inns Gen-Par, LLC as an additional
general partner subject to, and with all the rights, powers, privileges and
obligations provided under, the terms and provisions of this Agreement and the
Tennessee Revised Uniform Limited Partnership Act and (c) concurrently with such
actions, amend and restate this Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Tennessee Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Affiliate” means, (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 5% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through the ownership of voting securities,
partnership interests or other equity interests.

“Agreement” shall have the meaning set forth in the Recitals.

“Capital Account” shall have the meaning provided in Section 4.04.



--------------------------------------------------------------------------------

“Capital Contribution” means the total amount of capital initially contributed
or agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner. The paid-in
Capital Contribution shall mean the cash amount or the Agreed Value of other
assets actually contributed by each Partner to the capital of the Partnership,
as set forth in Exhibit A.

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value of
the REIT Shares Amount on the date of receipt by the General Partner of a Notice
of Redemption.

“Certificate” means any instrument or document which is required under the laws
of the State of Tennessee, or any other jurisdiction wherein the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of- attorney granted to the
General Partner in Section 8.02) and filed for recording in the appropriate
public offices within the State of Tennessee or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal, or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partners as limited partners under
the laws of the State of Tennessee or such other jurisdiction.

“Charter” means the Charter of the Corporation filed with the Secretary of State
of the State of Tennessee on June 20, 2007, and as amended or restated from time
to time.

“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any succeeding
provision of the Code.

“Commission” means the United States Securities and Exchange Commission.

“Conversion Factor” means one (1); provided, that in the event that the
Corporation (i) declares or pays a dividend on its outstanding REIT Shares in
REIT Shares or makes a distribution to all holders of its outstanding REIT
Shares in REIT Shares, (ii) subdivides its outstanding REIT Shares, or
(iii) combines its outstanding REIT Shares into a smaller number of REIT Shares,
the Conversion Factor shall be adjusted by multiplying the Conversion Factor by
a fraction, the numerator of which shall be the number of REIT Shares issued and
outstanding on the record date (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on the record date for such
dividend, distribution, subdivision or combination; provided, further, that in
the event that an entity other than an Affiliate of the Corporation shall become
the General Partner (including, without limitation, pursuant to any merger,
consolidation or combination of the Corporation with or into another entity (the
“Successor Entity”)), the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by the number (expressed in decimal form) of shares of the
Successor Entity into which one REIT Share is converted pursuant to such merger,
consolidation or combination, determined as of the date of such merger,
consolidation or combination. Any adjustment to the Conversion Factor shall
become effective immediately after the effective date of such event retroactive
to the record date, if any, for such event.



--------------------------------------------------------------------------------

“Corporation” has the meaning set forth in the Recitals.

“Event of Bankruptcy” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency of
such Person as finally determined by a court proceeding; filing by such Person
of a petition or application to accomplish the same or for the appointment of a
receiver or a trustee for such Person or a substantial part of his assets;
commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or liquidation
law of any jurisdiction, whether now in existence or hereinafter in effect,
either by such Person or by another; provided, that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” means each of (a) W2007 Grace Acquisition I, Inc., a Tennessee
Corporation, (b) W2007 Equity Inns Gen-Par, LLC, a Delaware limited liability
company, and (c) any other Person who becomes a substitute or additional General
Partner as provided in this Agreement and any of their respective successors as
General Partner.

“General Partner Interest” means a Partnership Interest held by the General
Partner that is a general partnership interest.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of his
status as (A) the General Partner or (B) a director, trustee or officer of the
Partnership, the General Partner or the Corporation and (ii) such other Persons
(including Affiliates of the General Partner, the Corporation or the
Partnership) as the General Partner may designate from time to time, in its sole
and absolute discretion.

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partners” means all Persons named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partnership Interest” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.

“Loss” has the meaning provided in Section 5.01(f).



--------------------------------------------------------------------------------

“Notice of Redemption” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.

“Partner” means any General Partner or Limited Partner.

“Partner Non recourse Debt Minimum Gain” has the meaning set forth in
Regulations Section 1.704-2(i). A Partner’s share of Partner Non recourse Debt
Minimum Gain shall be determined in accordance with Regulations
Section1.704-2(i)(5).

“Partnership Interest” means an ownership interest in the Partnership
representing a Capital Contribution by either a Limited Partner or the General
Partner and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership non recourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02, which record date
shall be the same as the record date established by the Corporation for a
distribution to its shareholders of some or all of its portion of such
distribution received through the General Partner.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, as reflected on Exhibit A hereto as
it may be amended from time to time.

“Percentage Interest” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding.

“Person” means any individual, partnership, corporation, joint venture, trust or
other entity.

“Preferred Return” means a rate equal to eight percent (8%) per annum.

“Profit” has the meaning provided in Section 5.01(f).

“Property” means any hotel property or other investment in which the Partnership
holds an ownership interest.

“Redeeming Partner” has the meaning provided in Section 8.05(a).

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount.



--------------------------------------------------------------------------------

“Redemption Right” has the meaning provided in Section 8.05(a).

“Redemption Shares” means REIT Shares that may be issued in redemption of
Partnership Units under Section 8.05.

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Regulations shall mean that provision of the Regulations on the
date hereof and any succeeding provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Share” means a share of the common stock of the Corporation (or Successor
Entity, as the case may be) or any option, warrant or right to purchase or
subscribe for such shares.

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the Conversion Factor; provided, that in the event the Corporation
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”),
then the REIT Shares Amount shall also include such rights that a holder of that
number of REIT Shares would be entitled to receive.

“Securities Act” means the Securities Act of 1933, as amended.

“Service” means the Internal Revenue Service.

“Special Allocation Percentage Interest” means, with respect to the Corporation,
100%, and with respect to each other Partner, 0%.

“Specified Redemption Date” means the first business day of the month that is at
least 10 business days after the receipt by the General Partner of the Notice of
Redemption unless an earlier date is agreed to by the General Partner.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03.

“Successor Entity” has the meaning provided in the definition of “Conversion
Factor” contained herein.

“Transaction” has the meaning provided in Section 7.01.

“Transfer” has the meaning provided in Section 9.02.



--------------------------------------------------------------------------------

“Value” means, with respect to any security, the average of the daily market
price of such security for the ten (10) consecutive trading days immediately
preceding the date of such valuation. The market price for each such trading day
shall be: (i) if such security is listed or admitted to trading on any
securities exchange or The Nasdaq National Market, the closing price, regular
way, on such day or, if no sale takes place on such day, the average of the
closing bid and asked prices on such day, (ii) if such security is not listed or
admitted to trading on any securities exchange or The Nasdaq National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
recognized quotation source designed by the Corporation or (iii) if such
security is not listed or admitted to trading on any securities exchange or The
Nasdaq National Market and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a recognized quotation source designed by the
Corporation, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten (10) days prior to the date in question) for which prices
have been so reported; provided, that if there are no bid and asked prices
reported during the ten (10) days prior to the date in question, the value of
such security shall be determined by the Corporation acting in good faith on
information as it considers, in its reasonable judgment, appropriate. In the
event that any security includes any additional rights, then the value of such
rights shall be determined by the Corporation acting in good faith on the basis
information as it considers, in its reasonable judgment, appropriate.

ARTICLE II

PARTNERSHIP CONTINUATION AND IDENTIFICATION

2.01 Continuation. The Partners hereby agree to continue the Partnership
pursuant to the Act and upon the terms and conditions set forth in this
Agreement.

2.02 Name, Office and Registered Agent. The name of the Partnership shall be
W2007 Equity Inns Partnership, L.P. The specified office and place of business
of the Partnership shall be 7700 Wolf River Boulevard, Germantown, Shelby
County, Tennessee 38138. The General Partner may at any time change the location
of such office. The name and address of the Partnership’s registered agent is
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801. The sole duty of the registered
agent as such is to forward to the Partnership any notice that is served on him
as registered agent.

2.03 Partners.

(a) The General Partner of the Partnership is (x) W2007 Grace Acquisition I,
Inc., (y) W2007 Equity Inns Gen-Par, LLC, and (z) any other Person who becomes a
General Partner of the Partnership pursuant to this Agreement. The principal
place of business of each General Partner shall be the same as that of the
Partnership unless General Partner shall notify the Partnership of any change to
its principal place of business.



--------------------------------------------------------------------------------

(b) The Limited Partners shall be those Persons identified as Limited Partners
in Exhibit A hereto, as amended from time to time.

2.04 Term and Dissolution.

(a) The term of the Partnership shall continue in full force and effect until
December 31, 2067, except that the Partnership shall be dissolved upon the
happening of any of the following events:

(i) The occurrence of an Event of Bankruptcy as to the General Partner or the
dissolution, death or withdrawal of the General Partner unless the business of
the Partnership is continued pursuant to Section 7.03(b); provided, that if a
General Partner is on the date of such occurrence a partnership, the dissolution
of such General Partner as a result of the dissolution, death, withdrawal,
removal or Event of Bankruptcy of a partner in such partnership shall not be an
event of dissolution of the Partnership if the business of such General Partner
is continued by the remaining partner or partners, either alone or with
additional partners, and such General Partner and such partners comply with any
other applicable requirements of this Agreement;

(ii) The passage of 90 days after the sale or other disposition of all or
substantially all the assets of the Partnership; provided, that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full;

(iii) The redemption of all Limited Partnership Interests (other than any of
such interests held by the General Partner); or

(iv) The election by the General Partner that the Partnership should be
dissolved.

(b) Upon dissolution of the Partnership (unless the business of the Partnership
is continued pursuant to Section 7.03(b)), the General Partner (or its trustee,
receiver, successor or legal representative) shall amend or cancel the
Certificate and liquidate the Partnership’s assets and apply and distribute the
proceeds thereof in accordance with Section 5.06. Notwithstanding the foregoing,
the liquidating General Partner may either (i) defer liquidation of, or hold
from distribution for a reasonable time, any assets of the Partnership except
those necessary to satisfy the Partnership’s debts and obligations or
(ii) distribute the assets to the Partners in-kind.

2.05 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.



--------------------------------------------------------------------------------

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act, which shall include such business
conducted in such a manner as to permit the Corporation at all times to qualify
as a REIT, unless the Corporation ceases to qualify as a REIT, (ii) to enter
into any partnership, joint venture or other similar arrangement to engage in
any of the foregoing or the ownership of interests in any entity engaged in any
of the foregoing and (iii) to do anything necessary or incidental to the
foregoing. The Limited Partners acknowledge that the status of the Corporation
as a REIT and the avoidance of federal income and excise taxes on the
Corporation inures to the benefit of all the Partners and not solely the General
Partner or its Affiliates. Notwithstanding the foregoing, the Limited Partners
acknowledge and agree that the Corporation may terminate its status as a REIT
under the Code at any time to the full extent permitted under the Charter. The
General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01 Capital Contributions. The General Partner and the Limited Partners
previously made capital contributions to the Partnership in exchange for the
Partnership Interests set forth opposite their names on Exhibit A, as amended,
from time to time.

4.02 Issuance of Additional Partnership Interests; Purchase of Shares by General
Partner.

(a) The General Partner is hereby authorized to cause the Partnership to issue
such additional Limited Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time, to the Partners or
to other Persons for such consideration and on such terms and conditions as
shall be established by the General Partner in its sole and absolute discretion,
all without the approval of any Limited Partners. In causing the Partnership to
issue additional Limited Partnership Interests, the General Partner shall make a
good faith determination that the Partnership will receive adequate
consideration therefor. The General Partner’s determination that consideration
is adequate shall be conclusive insofar as the adequacy of consideration relates
to whether the Limited Partnership Interests are validly issued.

(b) In the event that a redemption pursuant to Section 8.05 would result in the
Limited Partners, in the aggregate, owning less than 1% of the Partnership
Interests, the General Partner may form another partnership, which shall acquire
sufficient Limited Partnership Interests so that the Limited Partners, in the
aggregate, own at least 1% of the Partnership Interests.



--------------------------------------------------------------------------------

(c) The Partnership also may from time to time issue to the General Partner
additional Partnership Units or other Partnership Interests in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner,
subject to Tennessee law, including, without limitation, (i) the allocations of
items of Partnership income, gain, loss, deduction and credit to each such class
or series of Partnership Interests, (ii) the right of each such class or series
of Partnership Interests to share in Partnership distributions and (iii) the
rights of each such class or series of Partnership Interests upon dissolution
and liquidation of the Partnership; provided, that (x) the additional
Partnership Interests are issued in connection with an issuance of shares of the
Corporation, which shares have designations, preferences and other rights, all
such that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the General Partner in accordance with this Section 4.02(c), and (y) the General
Partner shall make a Capital Contribution to the Partnership in an amount equal
to the net proceeds raised in connection with the issuance of such shares of the
Corporation.

(d) Nothing contained herein shall restrict the Corporation’s rights to issue
REIT Shares for less than fair market value, and the General Partner is
expressly authorized to cause the Partnership to issue to the General Partner
corresponding Partnership Units, so long as (i) the General Partner concludes in
good faith that such issuance is in the interests of the Corporation, the
General Partner and the Partnership (for example, and not by way of limitation,
the issuance of REIT Shares and corresponding Partnership Units pursuant to an
employee stock purchase plan providing for employee purchases of REIT Shares at
a discount from fair market value or employee stock options that have an
exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise) and (ii) the
Corporation contributes, through the General Partner, all proceeds from such
issuance and/or exercise to the Partnership. In the case of employee purchases
of REIT Shares at a discount from fair market value, the amount of the discount
representing compensation to the employee shall be treated as an expense paid by
the General Partner on behalf of the Partnership.

(e) Nothing contained herein shall restrict the Corporation’s right to issue
additional REIT Shares or to transfer REIT Shares, through the General Partner,
to the Partnership in connection with a redemption pursuant to Section 8.05;
provided, however, that in the event that REIT Shares are issued by the
Corporation to finance an investment in a hotel or other property by the
Partnership, (i) the General Partner shall cause the Partnership to issue to the
Corporation or the General Partner an equivalent amount of Partnership Units or
rights, options, warrants or convertible or exchangeable securities of the
Partnership having designations, preferences and other rights, all such that the
economic interests are substantially similar to those of the REIT Shares and
(ii) the Corporation shall contribute to the Partnership, through the General
Partner, the net proceeds from the offering of such REIT Shares and from the
exercise of rights contained in such REIT Shares.

(f) If the Corporation shall repurchase shares of any class of the Corporation’s
capital stock, the purchase price thereof and all costs incurred in connection
with such repurchase shall be reimbursed to the General Partner by the



--------------------------------------------------------------------------------

Partnership pursuant to Section 6.05 and the General Partner shall cause the
Partnership to cancel a number of Partnership Units of the appropriate class
held by the General Partner equal to the quotient of the number of such shares
of the Corporation’s capital stock divided by the Conversion Factor.

(g) If the Corporation issues REIT Shares and makes a Capital Contribution to
the Partnership of the proceeds there from through the General Partner, and the
proceeds actually received and contributed by the General Partner are less than
the gross proceeds of such issuance, as a result of any underwriter’s discount
or other expenses paid or incurred in connection with such issuance, then the
General Partner shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in accordance with Section 6.05 and in connection with the issuance of
additional Partnership Units to the General Partner for such Capital
Contributions.

4.03 Partnership Capital. The capital of the Partnership shall be the aggregate
amount of the Capital Contributions made by the Partners as set forth in Exhibit
A hereto, as amended from time to time. Except as expressly provided in this
Agreement, no Partner shall be entitled to demand or receive the return of his
Capital Contribution.

4.04 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a Partner contributes money or other property
to the capital of the Partnership other than in connection with a transaction in
which all Partners contribute money or other property to the capital of the
Partnership in proportion to their Percentage Interests or (ii) money or other
property of the Partnership is distributed to a Partner other than in connection
with a transaction in which all Partners receive distributions of money or other
property from the Partnership in proportion to their Percentage Interests
(whether or not in connection with the dissolution and liquidation of the
Partnership or otherwise), the General Partner shall revalue the property of the
Partnership to its fair market value (as determined by the General Partner in
its sole discretion and taking into account Section7701(g) of the Code) in
accordance with Regulations Section1.704-1(b)(2)(iv)(f). When the Partnership’s
property is revalued by the General Partner, the Capital Accounts of the
Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Article V if there
were a taxable disposition of such property for its fair market value (as
determined by the General Partner in its sole discretion and taking into account
Section 7701(g) of the Code) on the date of the revaluation.

4.05 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

4.06 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues inexistence.



--------------------------------------------------------------------------------

4.07 No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall neither be deemed to be a liability of such Partner nor an asset or
property of the Partnership.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

5.01 Allocation of Profit and Loss.

(a) Except as otherwise provided in this Section 5.01,

(1) Profit for each fiscal year of the Partnership shall be allocated among the
Partners as follows:

(i) For the fiscal year ended December 31, 2007 only,

(A) First, to the Partners other than the Corporation until the amount allocated
pursuant to this Section 5.01(a)(1)(i)(A) equals the Preferred Return on (but
not of) such Partners’ Capital Contribution;

(B) Thereafter, 100% to the Corporation;

(ii) For each fiscal year ending after December 31, 2007,

(A) First, among the Partners in accordance with their respective Percentage
Interests, until the aggregate amount allocated and previously allocated
pursuant to this Section 5.01(a)(1)(ii)(A) equals the aggregate amount of Loss
(if any) previously allocated pursuant to Section 5.01(a)(2)(ii) hereof;



--------------------------------------------------------------------------------

(B) Second, in accordance with the Partners’ respective Special Allocation
Percentage Interests, until the aggregate amount allocated and previously
allocated pursuant to this Section 5.01(a)(1)(ii)(B) equals the aggregate amount
of Loss (if any) previously allocated pursuant to Section 5.01(a)(2)(i) hereof;

(C) Thereafter, among the Partners in accordance with their respective
Percentage Interests;

(2) Loss for each fiscal year of the Partnership shall be allocated among the
Partners as follows:

(i) First, for the fiscal year ended December 31, 2007 only, to the Partners in
accordance with the Partners’ respective Special Allocation Percentage
Interests;

(ii) Thereafter, among the Partners in accordance with their respective
Percentage Interests.

(b) Minimum Gain Chargeback. Notwithstanding any provision to the contrary,
(i) any expense of the Partnership that is a “non recourse deduction” within the
meaning of Regulations Section 1.704-2(b)(1) shall be allocated in accordance
with the Partners’ respective Percentage Interests, (ii) any expense of the
Partnership that is a “partner non recourse deduction” within the meaning of
Regulations Section 1.704-2(i)(2) shall be allocated in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(f) and the
ordering rules contained in Regulations Section 1.704-2(j) and (iv) if there is
a net decrease in Partner Non recourse Debt Minimum Gain within the meaning of
Regulations Section 1.704-2(i)(4) for any Partnership taxable year, items of
gain and income shall be allocated among the Partners in accordance with
Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section1.704-2(j). A Partner’s “interest in partnership profits” for
purposes of determining its share of the non recourse liabilities of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.

(c) Qualified Income Offset. If a Limited Partner receives in any taxable year
an adjustment, allocation, or distribution described in subparagraphs (4), (5),
or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
negative balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Non recourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such negative capital account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Limited Partner in
accordance with this Section 5.01(c), to the extent permitted by Regulations
Section 1.704-1(b) and Section 5.01(d), items of expense or loss shall be
allocated to such Partner in an amount necessary to offset the income or gain
previously allocated to such Partner under this Section 5.01(c).



--------------------------------------------------------------------------------

(d) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Non recourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(d), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to such Partner under
this Section 5.01(d).

(e) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
either (i) as if the Partnership’s fiscal year had ended on the date of the
transfer or (ii) based on the number of days of such fiscal year that each was a
Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole discretion, shall
determine which method shall be used to allocate the distributive shares of the
various items of Profit and Loss between the transferor and the transferee.

(f) Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense, or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(b), 5.01(c) or 5.01(d). All allocations of income, Profit,
gain, Loss, and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain and expense required by Section 704(c) of the Code, including a
method that may result in a Partner receiving a disproportionately large share
of the Partnership’s tax depreciation deductions, and such election shall be
binding on all Partners.

5.02 Distribution of Cash.

(a) The General Partner shall distribute cash on a quarterly (or, at the
election of the General Partner, more frequent) basis, in an amount determined
by the General Partner in its sole discretion, to the Partners who are Partners
on the Partnership Record Date with respect to such quarter or other
distributive period in accordance with their respective Percentage Interests on
the Partnership Record Date; provided, however, that if a new or existing
Partner acquires an additional Partnership Interest in exchange for a Capital
Contribution on any date other than a Partnership Record Date, the cash
distribution attributable to such additional Partnership Interest for the
Partnership Record Date following the issuance of such additional Partnership
Interest shall be reduced in the proportion that the number of days that such
additional Partnership Interest is held by such Partner bears to the number of
days between such Partnership Record Date and the immediately preceding
Partnership Record Date.

(b) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a dividend from the
Corporation out of the General Partner’s share of such cash with respect to a
REIT Share for which all or part of such Partnership Unit has been exchanged.



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445, and 1446 of the Code.
If the Partnership is required to withhold and pay over to any taxing authority
any amount resulting from the allocation or distribution of income to a Partner
or its assignee (including by reason of Section 1446 of the Code) and if the
amount to be distributed to the Partner (the “Distributable Amount”) equals or
exceeds the amount required to be withheld by the Partnership (the “Withheld
Amount”), the Withheld Amount shall be treated as a distribution of cash to such
Partner. If, however, the Distributable Amount is less than the Withheld Amount,
no amount shall be distributed to the Partner, the Distributable Amount shall be
treated as a distribution of cash to such Partner, and the excess of the
Withheld Amount over the Distributable Amount shall be treated as a loan (a
“Partnership Loan”) from the Partnership to the Partner on the day the
Partnership pays over such excess to a taxing authority. A Partnership Loan may
be repaid, at the election of the General Partner in its sole discretion, either
(i) through withholding by the Partnership with respect to subsequent
distributions to the applicable Partner or assignee or (ii) at any time more
than twelve (12) months after a Partnership Loan arises, by cancellation of
Partnership Units with a value equal to the unpaid balance of the Partnership
Loan (including accrued interest). Any amounts treated as a Partnership Loan
pursuant to this Section 5.02(c) shall bear interest at the lesser of (x) the
base rate on corporate loans at large United States money center commercial
banks, as published from time to time in The Wall Street Journal (or an
equivalent successor publication) and (y) the maximum lawful rate of interest on
such obligation, such interest to accrue from the date the Partnership is deemed
to extend the loan until such loan is repaid in full.

5.03 REIT Distribution Requirements. Unless the General Partner determines that
such a distribution would not be in the best interests of the Partnership, it is
the intent, but not the obligation, of the Partnership that a cash distribution
shall be made for each fiscal year of the Partnership to enable the Corporation,
through receipt of all distributions made by the Partnership to the General
Partner (i) to meet its distribution requirement for qualification as a REIT as
set forth in Section 857(a)(1) of the Code and (ii) to avoid the excise tax
imposed by Section 4981 of the Code.

5.04 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

5.05 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution which includes
a return of all or part of a Partner’s Capital Contributions, unless after
giving effect to the return of a Capital Contribution, all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, do not exceed the fair market value of the Partnership’s
assets.



--------------------------------------------------------------------------------

5.06 Distributions Upon Liquidation.

(a) Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances. For purposes of the preceding sentence, the Capital Account of
each Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02 resulting from Partnership operations and from all sales
and dispositions of all or any part of the Partnership’s assets. Any
distributions pursuant to this Section 5.06 should be made by the end of the
Partnership’s taxable year in which the liquidation occurs (or, if later, within
90 days after the date of the liquidation). To the extent deemed advisable by
the General Partner, appropriate arrangements (including the use of a
liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

(b) If the General Partner has a negative balance in its Capital Account
following a liquidation of the Partnership, as determined after taking into
account all Capital Account adjustments in accordance with Sections 5.01 and
5.02 resulting from Partnership operations and from all sales and dispositions
of all or any part of the Partnership’s assets, the General Partner shall
contribute to the Partnership an amount of cash equal to the negative balance in
its Capital Account and such cash shall be distributed by the Partnership to the
Limited Partners in accordance with Section 5.06(a) or to creditors, if any.
Such contribution by the General Partner shall be made by the end of the
Partnership’s taxable year in which the liquidation occurs (or, if later, within
90 days after the date of the liquidation).

5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to no recourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.01 Management of the Partnership.

(a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i) to acquire, purchase, own, lease and dispose of any or all real property and
any or all other property or assets that the General Partner determines are
necessary or appropriate or in the best interests of the business of the
Partnership;



--------------------------------------------------------------------------------

(ii) to construct buildings and make other improvements on the properties owned
or leased by the Partnership;

(iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

(iv) to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation to the Partnership, and secure such indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

(v) to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership, to third parties or, to the
General Partner as set forth in this Agreement;

(vi) to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

(vii) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership;

(viii) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

(ix) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

(x) to maintain such insurance coverage for public liability, fire and casualty,
and any and all other insurance for the protection of the Partnership, for the
conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;



--------------------------------------------------------------------------------

(xi) to determine whether or not to apply any insurance proceeds for any
property, to the restoration of such property or to distribute the same;

(xii) to retain legal counsel, accountants, consultants, real estate brokers,
and such other persons, as the General Partner may deem necessary or appropriate
in connection with the Partnership business and to pay there for such reasonable
remuneration as the General Partner may deem reasonable and proper;

(xiii) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefore such remuneration as the General
Partner may deem reasonable and proper;

(xiv) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xv) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;

(xvi) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;

(xvii) to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);

(xviii) to establish Partnership working capital reserves;

(xix) to merge, consolidate or combine the Partnership with or into another
Person (to the extent permitted by applicable law);

(xx) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and

(xxi) to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts the General
Partner deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Partnership and to possess and enjoy
all of the rights and powers of a general partner as provided by the Act.

(b) In no event shall the General Partner permit the Partnership to have
outstanding debt in an amount that would cause the Corporation or the General
Partner to violate any limitation on indebtedness set forth in the Charter.



--------------------------------------------------------------------------------

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.03 Indemnification and Exculpation of Indemnitees.

(a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services or (iii) in
the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. The termination of any proceeding
by judgment, order or settlement does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of no lo contendere or its equivalent, or an entry of an order of probation
prior to judgment, creates a rebuttable presumption that the Indemnitee acted in
a manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.

(b) The Partnership may reimburse an Indemnitee for reasonable expenses incurred
by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

(c) The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

(d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.



--------------------------------------------------------------------------------

(e) For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

6.04 Liability of the General Partner.

(a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith.

(b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership and the General Partner’s shareholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners) in deciding whether to cause the
Partnership to take (or decline to take) any actions, and that the General
Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions; provided, that the General Partner has acted in good faith.
In any case in which the General Partner determines in good faith that the
interests of the Limited Partners and the General Partner’s shareholders may
conflict, the Limited Partners further acknowledge and agree that the General
Partner shall be deemed to have discharged its fiduciary duties to the Limited
Partners by discharging such duties to the General Partner’s shareholders.

(c) Subject to its obligations and duties as General Partner set forth in
Section 6.01, the General Partner may exercise any of the powers granted to it
under this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents. The General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by it in good faith.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in



--------------------------------------------------------------------------------

the good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the Corporation to continue to qualify as a
REIT or (ii) to prevent the Corporation from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.

(e) Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted.

6.05 Reimbursement of General Partner.

(a) Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all (i) costs and expenses relating to the continuity of existence of the
General Partner, the Corporation and their Subsidiaries, if any (all such
entities shall, for purposes of this section, be included within the definition
of General Partner), including, without limitation, taxes, fees and assessments
associated therewith and the portion of any costs, expenses or fees payable to
any director, officer or trustee of the General Partner or the Corporation
(including, without limitation, any costs of indemnification), (ii) costs and
expenses relating to any offer or registration of REIT Shares or other
securities by the Corporation or the General Partner and all statements,
reports, fees and expenses incidental thereto, including, without limitation,
underwriting discounts and selling commissions applicable to any such offer of
securities and any costs and expenses associated with any claims made by any
holders of such securities or any underwriters or placement agents thereof,
(iii) costs and expenses incurred in connection with the repurchase of any
securities by the Corporation or the General Partner, (iv) costs and expenses
associated with the preparation and filing of any periodic or other reports and
communications by the Corporation or the General Partner under federal, state or
local laws or regulations, including filings with the Commission, (v) costs and
expenses associated with compliance by the Corporation or the General Partner
with laws, rules and regulations promulgated by any regulatory body, including
the Commission and any securities exchange, (vi) costs and expenses associated
with any 401(k) plan, incentive plan, bonus plan or other plan providing for
compensation for the employees of the Corporation or the General Partner, the
Partnership, or any Subsidiary thereof, (vii) costs and expenses incurred by the
General Partner or the Corporation relating to any issuance or redemption of
Partnership Interests and (viii) all other operating or administrative costs
incurred by the General Partner in connection with the ordinary course of the
General Partner’s, the Corporation’s or the Partnership’s business (including
the business of any Subsidiary thereof). Such reimbursements all shall be
obligations of the Partnership and shall be in addition to any reimbursement to
the General Partner as a result of indemnification pursuant to Section 6.03.
Notwithstanding the foregoing, an



--------------------------------------------------------------------------------

appropriate portion of the General Partner’s expenditures will not be
reimbursable by the Partnership to the extent that the General Partner or the
Corporation owns an interest in one or more Properties directly or indirectly
(other than through the Partnership).

6.06 Outside Activities. Subject to any agreements entered into by the General
Partner or its Affiliates with the Partnership or a Subsidiary, the General
Partner and the Corporation and any officer, director, employee, agent, trustee,
Affiliate or shareholder of the General Partner and the Corporation shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any business ventures of the General Partner. None
of the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business interests or activities of the General Partner or the Corporation, and
the General Partner and the Corporation shall have no obligation pursuant to
this Agreement to offer any interest in any such business interests and
activities to the Partnership or any Limited Partner, even if such opportunity
is of a character which, if presented to the Partnership or any Limited Partner,
could be taken by such Person.

6.07 Employment or Retention of Affiliates.

(a) Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.

(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.

(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are on terms that are fair and reasonable to the
Partnership.

6.08 Loans to the Partnership. If additional funds are required by the
Partnership for any purpose relating to the business of the Partnership or for
any of its obligations, expenses, costs, or expenditures, including operating
deficits, the Partnership may borrow such funds as are needed from the General
Partner or any Affiliate of the General Partner for such period of time and on
such terms as the General Partner or its Affiliate may agree; provided, that the
terms shall be substantially equivalent to the terms that could be obtained from
a third party on an arm’s-length basis.



--------------------------------------------------------------------------------

6.09 Authority on Behalf of Limited Partners. The General Partner shall have the
right, power and authority to negotiate and conclude agreements with any Person
(including, without limitation, an Affiliate of the General Partner) on behalf
of the Limited Partners in any transaction involving the sale or exchange of all
of the Partnership Interests and to sell to or exchange with any Person all of
the Partnership Interests for such consideration and on such terms as the
General Partner may determine.

6.10 Authority of Each General Partner. Notwithstanding anything to the contrary
contained herein, any reference in this Agreement to the General Partner shall
be deemed to refer to the General Partners, collectively, provided that,
notwithstanding the foregoing, each General Partner, acting alone and without
obtaining the consent of, or giving notice to, any other General Partner(s) (as
if each General Partner was the sole General Partner of the Partnership), shall
have full and complete authority pursuant to this Agreement to (w) take any and
all actions, and make and implement any and all decisions, on behalf of the
Partnership, (y) exercise any and all rights of the General Partner and
(z) perform any and all of the duties of the General Partner. In furtherance of
the foregoing, each General Partner shall have full, complete and exclusive
discretion to manage and control the business of the Partnership for the
purposes stated herein, and shall make all decisions affecting the business and
assets of the Partnership. Any requirement to notify the General Partner under
this Agreement shall be deemed satisfied to the extent any General Partner is so
notified.

ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01 Transfer of the General Partner’s Partnership Interest.

(a) Other than to an Affiliate of the Corporation, the General Partner may not
transfer any of its General Partner Interest or Limited Partnership Interests or
withdraw as General Partner except as provided in Section 7.01(c).

(b) The General Partner agrees that it will at all times own at least 1% of the
Partnership Interests in the form of a General Partner Interest.

(c) The General Partner shall not engage in any merger, consolidation or other
combination with or into another Person or any sale of all or substantially all
of its assets (other than in connection with a change in the General Partner’s
state of incorporation or organizational form) (a “Transaction”), unless one of
the following conditions is met:

(i) the consent of Limited Partners (other than the General Partner or any
wholly owned Subsidiary) holding more than 50% of the Percentage Interests of
the Limited Partners (other than those held by the General Partner or any wholly
owned Subsidiary) is obtained;

(ii) the Transaction also includes a merger of the Partnership or sale of
substantially all of the assets of the Partnership or other transaction
(including, without limitation, a sale or exchange of Partnership Interests
pursuant to Section 6.09) as a result of which all Limited Partners (other



--------------------------------------------------------------------------------

than the General Partner or any wholly owned Subsidiary) will receive for each
Partnership Unit an amount of cash, securities, or other property (or a
partnership interest or other security readily convertible into such cash,
securities, or other property) no less than the product of the Conversion Factor
and the greatest amount of cash, securities or other property (expressed as an
amount per REIT Share) paid in the Transaction in consideration for REIT Shares;
provided, that if, in connection with the Transaction, a purchase, tender or
exchange offer (“Offer”) shall have been made to and accepted by the holders of
more than 50 percent of the outstanding REIT Shares, all Limited Partners (other
than the General Partner or any wholly owned Subsidiary) will receive no less
than the amount of cash and the fair market value of securities or other
consideration that they would have received had they (A) exercised their
Redemption Right and (B) sold, tendered or exchanged pursuant to the Offer the
REIT Shares received upon exercise of the Redemption Right immediately prior to
the expiration of the Offer;

(iii) the General Partner is the surviving entity in the Transaction and either
(A) the holders of REIT Shares do not receive cash, securities, or other
property in the Transaction or (B) all Limited Partners (other than the General
Partner or any wholly owned Subsidiary) receive an amount of cash, securities,
or other property (expressed as an amount per Partnership Unit) that is no less
than the product of the Conversion Factor and the greatest amount of cash,
securities, or other property (expressed as an amount per REIT Share) received
in the Transaction by any holder of REIT Shares; or

(iv) the General Partner merges, consolidates, or combines with or into another
entity and, immediately after such merger, (A) substantially all of the assets
of the surviving entity, other than Partnership Units and the ownership
interests in any wholly owned Subsidiaries held by the General Partner, are
contributed to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined pursuant to Section 704(c) of the Code, (B) any
successor or surviving corporation expressly agrees to assume all obligations of
the General Partner hereunder, and (C) the Conversion Factor is adjusted
appropriately to reflect the ratio at which REIT Shares are converted into
shares of the surviving entity.

7.02 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership if the
following exclusive terms and conditions are satisfied:

(a) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 in connection with such admission
shall have been performed;



--------------------------------------------------------------------------------

(b) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel and the state or any other jurisdiction as may be
necessary) that the admission of the person to be admitted as a substitute or
additional General Partner is in conformity with the Act, that none of the
actions taken in connection with the admission of such Person as a substitute or
additional General Partner will cause the termination of the Partnership under
Section 708 of the Code or will cause it to be classified other than as a
partnership for federal income tax purposes or will result in the loss of any
Limited Partner’s limited liability.

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a)) or the withdrawal, removal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Partnership
shall be dissolved and terminated unless the Partnership is continued pursuant
to Section 7.03(b). The merger of the General Partner with or into any entity
that is admitted as a substitute or successor General Partner pursuant to
Section 7.02 shall not be deemed to be the withdrawal, dissolution or removal of
the General Partner.

(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a)) or the withdrawal, removal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued by the remaining partner or partners), the Limited
Partners, within 90 days after such occurrence, may elect to continue the
business of the Partnership for the balance of the term specified in
Section 2.04 by selecting, subject to Section 7.02 here of and any other
provisions of this Agreement, a substitute General Partner by consent of the
Limited Partners holding more than 50% of the Percentage Interests of the
Limited Partners. If the Limited Partners elect to continue the business of the
Partnership and admit a substitute General Partner, the relationship with the
Partners and of any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.

7.04 Removal of a General Partner.

(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.



--------------------------------------------------------------------------------

(b) If a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03, such General Partner shall
promptly transfer and assign its General Partner Interest in the Partnership
(i) to the substitute General Partner approved by the Limited Partners in
accordance with Section 7.03(b) and otherwise admitted to the Partnership in
accordance with Section 7.02. At the time of assignment, the removed General
Partner shall be entitled to receive from the substitute General Partner the
fair market value of the General Partner Interest of such removed General
Partner as reduced by any damages caused to the Partnership by such General
Partner. Such fair market value shall be determined by an appraiser mutually
agreed upon by the General Partner and the Limited Partners within 10 days
following the removal of the General Partner. In the event that the parties are
unable to agree upon an appraiser, the General Partner and the Limited Partners
each shall select an appraiser, each of which appraisers shall complete an
appraisal of the fair market value of the General Partner’s General Partner
Interest within 30 days of the General Partner’s removal, and the fair market
value of the General Partner’s General Partner Interest shall be the average of
the two appraisals; provided, however, that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the General Partner’s General Partner Interest no later than 60
days after the removal of the General Partner. In such case, the fair market
value of the General Partner’s General Partner Interest shall be the average of
the two appraisals closest in value.

(c) The General Partner Interest of a removed General Partner, during the time
after default until transfer under Section 7.04(b), shall be converted to that
of a special Limited Partner; provided, however, such removed General Partner
shall not have any rights to participate in the management and affairs of the
Partnership, and shall not be entitled to any portion of the income, expenses,
Profit, gain or Loss, distributions or allocations, as the case may be, payable
or allocable to the Limited Partners as such. Instead, such removed General
Partner shall receive and be entitled to retain only distributions or
allocations of such items which it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b).

(d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section 7.04.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.



--------------------------------------------------------------------------------

8.02 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner his true and lawful attorney-in-fact, who may act for each
Limited Partner and in his name, place and stead, and for his use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement (including specifically, but without limitation,
the provisions of Article XI with respect to the making of any amendments hereto
and the provisions of Section 6.09 and any related sale or exchange of such
Limited Partner’s Partnership Interests) and the Act in accordance with their
terms, which power of attorney is coupled with an interest and shall survive the
death, dissolution or legal incapacity of the Limited Partner, or the transfer
by the Limited Partner of any part or all of his Interest in the Partnership.

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
his Capital Contribution, if any, as and when due hereunder. After his Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

8.04 Intentionally Omitted.

8.05 Redemption Right.

(a) Subject to Section 8.05(c) and the provisions of any agreements between the
Partnership and one or more Limited Partners, each Limited Partner, other than
the General Partner, shall have the right (the “Redemption Right”) to require
the Partnership to redeem on a Specified Redemption Date all or a portion of
such Limited Partner’s Partnership Units at a redemption price equal to and in
the form of the Redemption Amount. The Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner by the
Limited Partner who is exercising the Redemption Right (the “Redeeming
Partner”). A Limited Partner may not exercise the Redemption Right for less than
one hundred (100) Partnership Units or, if such Limited Partner holds less than
one hundred (100) Partnership Units, all of the Partnership Units held by such
Partner. The Redeeming Partner shall have no right, with respect to any
Partnership Units so redeemed, to receive any distributions paid with respect to
Partnership Units after the Specified Redemption Date.

(b) Notwithstanding the provisions of Section 8.05(a), the Corporation may, in
its sole and absolute discretion, assume directly and satisfy a Redemption Right
by paying to the Redeeming Partner the Redemption Amount on the Specified
Redemption Date, whereupon the Corporation shall acquire the Partnership Units
offered for redemption by the Redeeming Partner and shall be treated for all
purposes of this Agreement as the owner of such Partnership Units. In the event
the Corporation shall exercise its right to satisfy the Redemption Right in the
manner described in the preceding sentence, the Partnership shall have no
obligation to pay any amount to the Redeeming Partner with respect to such
Redeeming Partner’s exercise of the Redemption Right, and each of the Redeeming
Partner, the Partnership, and the Corporation shall treat the transaction
between the Corporation and the Redeeming Partner as a sale of the Redeeming
Partner’s Partnership Units to the Corporation for federal income tax purposes.
Each Redeeming Partner agrees to execute such documents as the Corporation may
reasonably require in connection with the issuance of REIT Shares upon exercise
of the Redemption Right.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Redemption Right if the delivery
of REIT Shares to such Partner on the Specified Redemption Date by the
Corporation pursuant to Section 8.05(b) (regardless of whether or not the
Corporation would in fact exercise its rights under Section 8.05(b))would
(i) result in such Partner or any other person owning, directly or indirectly,
REIT Shares in excess of the Ownership Limitation (as defined in the Charter)
and calculated in accordance therewith, except as otherwise expressly permitted
in the Charter, (ii) result in REIT Shares being owned by fewer than 100 persons
(determined without reference to any rules of attribution), (iii) result in the
Corporation being “closely held” within the meaning of Section 856(h) of the
Code, (iv) cause the Corporation to own, directly or constructively, 10% or more
of the ownership interests in a tenant of the Corporation, the Partnership’s, or
a Subsidiary’s, real property, within the meaning of Section 856(d)(2)(B) of the
Code or (v) cause the acquisition of REIT Shares by such Partner to be
“integrated” with any other distribution of REIT Shares for purposes of
complying with the registration provisions of the Securities Act of 1933, as
amended (the “Securities Act”). The Corporation, in its sole discretion, may
waive the restriction on redemption set forth in this Section 8.05(c); provided,
however, than in the event such restriction is waived, the Redeeming Partner
shall be paid the Cash Amount.

(d) Any Cash Amount to be paid to a Redeeming Partner pursuant to this
Section 8.05 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the
Corporation to cause additional REIT Shares to be issued to provide financing to
be used to make such payment of the Cash Amount. Notwithstanding the foregoing,
the Corporation agrees to use its best efforts to cause the closing of the
acquisition of redeemed Partnership Units hereunder to occur as quickly as
reasonably possible.

(e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under
Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership which states that, in the opinion of such counsel, restrictions are
necessary in order to avoid the Partnership being treated as a “publicly traded
partnership” under Section 7704 of the Code.

8.06 Registration.

(a) Legend. Each certificate, if any, evidencing Partnership Units or Redemption
Shares shall bear a restrictive legend in substantially the following form: “The
securities represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities law. No transfer of the securities represented by this certificate
shall be valid or effective unless



--------------------------------------------------------------------------------

(a) such transfer is made pursuant to an effective registration statement under
the Securities Act, or (B) the holder of the securities proposed to be
transferred shall have delivered to the issuer either a no-action letter from
the Securities and Exchange Commission or an opinion of counsel (who may be an
employee of such holder) experienced in securities matters to the effect that
such proposed transfer is exempt from the registration requirements of the Act
which opinion shall be reasonably satisfactory to the issuer.”

(b) Shelf Registration. The Corporation may agree to file one or more
registration statements under Rule 415 of the Securities Act, or any similar
rule that may be adopted by the Commission (a “Shelf Registration”),with respect
to Redemption Shares. The Corporation further agrees to supplement or make
amendments to the Shelf Registration, if required by the rules, regulations or
instructions applicable to the registration form utilized by the Corporation or
by the Securities Act or rules and regulations there under for the Shelf
Registration. Additional terms and provisions with respect to the registration
of Redemption Shares under a Shelf Registration or otherwise, including the
period during which the Corporation will maintain the effectiveness of any
registration statement (the “Shelf Registration Period”), may be set forth in
one or more agreements among the Partnership, the Corporation and any Limited
Partners affected thereby.

(c) Registration and Qualification Procedures. Unless otherwise agreed with any
affected Limited Partner or holder of Redemption Shares, the Corporation will:

(i) prepare and file with the Commission registration statement, including
amendments thereof and supplements relating thereto, with respect to the
Redemption Shares, in connection with which the Corporation will give each
holder of Redemption Shares, their underwriters, if any, and their counsel and
accountants a reasonable opportunity to participate in the preparation thereof
and will give such persons reasonable access to its books, records, officers and
independent public accountants;

(ii) use its best efforts to cause the registration statement to be declared
effective by the Commission;

(iii) keep the registration statement effective and the related prospectus
current throughout the Shelf Registration Period; provided, however, that the
Corporation shall have no obligation to file any amendment or supplement at its
own expense more than ninety (90) days after the effective date of the
registration statement;

(iv) furnish to each holder of Redemption Shares such numbers of copies of
prospectuses, and supplements or amendments thereto, and such other documents as
such holder reasonably requests;

(v) register or qualify the securities covered by the registration statement
under the securities or blue sky laws of such jurisdictions within the United
States as any holder of Redemption Shares shall reasonably request, and do such
other reasonable acts and things as may be required of it to enable such holders
to consummate the sale or other disposition in such jurisdictions of the
Redemption Shares; provided, however, that the Corporation



--------------------------------------------------------------------------------

shall not be required to (i) qualify as a foreign corporation or consent to a
general and unlimited service or process in any jurisdictions in which it would
not otherwise be required to be qualified or so consent or (ii) qualify as a
dealer in securities;

(vi) furnish, at the request of the holders of Redemption Shares, on the date
Redemption Shares are delivered to the underwriters for sale pursuant to such
registration, or, if such Redemption Shares are not being sold through
underwriters, on the date the Shelf Registration with respect to such Redemption
Shares becomes effective, (A) a securities opinion of counsel representing the
Corporation for the purposes of such registration covering such legal matters as
are customarily included in such opinions and (B) letters of the firm of
independent public accountants that certified the financial statements included
in the registration statement, addressed to the underwriters, covering
substantially the same matters as are customarily covered in accountant’s
letters delivered to underwriters in under written public offerings of
securities and such other financial matters as such holders (or the
underwriters, if any) may reasonably request;

(vii) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and file on a timely basis all reports required
to be filed by the Corporation with the Commission under the Securities Act and
the Exchange Act;

(viii) enter into and perform an under writing agreement with the managing
underwriter, if any, selected as provided herein, containing customary (A) terms
of offer and sale of the securities, payment provisions, underwriting discounts
and commissions and (B) representations, warranties, covenants, indemnities,
terms and conditions; and

(ix) keep the holders of Redemption Shares advised as to the initiation and
progress of the registration.

(d) Allocation of Expenses. Unless otherwise agreed by any affected Limited
Partner or holder of Redemption Shares, the Corporation shall pay all expenses
in connection with the Shelf Registration, including without limitation

(i) all expenses incident to filing with the National Association of Securities
Dealers, Inc., (ii) registration fees, (iii) printing expenses, (iv) accounting
and legal fees and expenses, except to the extent any Limited Partner or holder
of Redemption Shares elects to engage accountants or attorneys in addition to
the accountants and attorneys engaged by the Corporation, (v) accounting
expenses incident to or required by any such registration or qualification and
(vi) expenses of complying with the securities or blue sky laws of any
jurisdictions in connection with such registration or qualification; provided,
however, the Corporation shall not be liable for (A) any discounts or
commissions to any underwriter or broker attributable to the sale of Redemption
Shares or (B) any fees or expenses incurred by holders of Redemption Shares in
connection with such registration which, according to the written instructions
of any regulatory authority, the Corporation is not permitted to pay.



--------------------------------------------------------------------------------

(e) Indemnification.

(i) In connection with the Shelf Registration, the Corporation agrees to
indemnify holders of Redemption Shares within the meaning of Section 15 of the
Securities Act, against all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation) caused by any untrue, or alleged
untrue, statement of a material fact contained in the Shelf Registration,
preliminary prospectus or prospectus (as amended or supplemented if the
Corporation shall have furnished any amendments or supplements thereto) or
caused by any omission, or alleged omission, to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by any untrue statement, alleged untrue statement, omission,
or alleged omission based upon information furnished to the Corporation
expressly for use therein. The Corporation and each officer, director and
controlling person of the Corporation shall be indemnified by each holder of
Redemption Shares covered by the Shelf Registration for all such losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
caused by any such untrue, or alleged untrue, statement or any such omission, or
alleged omission, based upon information furnished to the Corporation expressly
for use therein in a writing signed by the holder.

(ii) Promptly upon receipt by a party indemnified under this Section 8.06(e) of
notice of the commencement of any action against such indemnified party in
respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 8.06(e), such indemnified party shall
notify the indemnifying party in writing of the commencement of such action, but
the failure to so notify the indemnifying party shall not relieve it of any
liability which it may have to any indemnified party otherwise than under this
Section 8.06(e) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the indemnifying party
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be paid by the indemnified party unless (i) the
indemnifying party agrees to pay the same, (ii) the indemnifying party fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such counsel that representation of such
indemnified party and the indemnifying party by the same counsel would be
inappropriate under applicable standards of professional conduct (in which case
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party). No indemnifying party shall be
liable for any settlement entered into without its consent.



--------------------------------------------------------------------------------

(f) Contribution.

(i) If for any reason the indemnification provisions contemplated by
Section 8.06(e) are either unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.06(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.06(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party. In no event shall any holder of Redemption Shares covered by the
Shelf Registration be required to contribute an amount greater than the dollar
amount of the proceeds received by such holder from the sale of Redemption
Shares pursuant to the registration giving rise to the liability.

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.06(f) were determined by pro rata
allocation (even if the holders or any underwriters or all of them were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. No person or entity determined to have committed a
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.

(iii) The contribution provided for in this Section 8.06(f) shall survive the
termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.

(g) Listing on Securities Exchange. If the Corporation shall list or maintain
the listing of the REIT Shares on any securities exchange or national market
system, it will at its expense and as necessary to permit the registration and
sale of the Redemption Shares hereunder, list thereon, maintain and, when
necessary, increase such listing to include such Redemption Shares.



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS

9.01 Purchase for Investment.

(a) Each Limited Partner hereby represents and warrants to the General Partner,
to the Corporation and to the Partnership that the acquisition of his
Partnership Interest is made as a principal for his account for investment
purposes only and not with a view to the resale or distribution of such
Partnership Interest.

(b) Each Limited Partner agrees that he will not sell, assignor otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

9.02 Restrictions on Transfer of Limited Partnership Interests.

(a) Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or other wise transfer his Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”) without the
written consent of the General Partner, which consent may be withheld in the
sole discretion of the General Partner. The General Partner may require, as a
condition of any Transfer, that the transfer or assume all costs incurred by the
Partnership in connection therewith.

(b) No Limited Partner may effect a Transfer of his Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act, or would other wise
violate any applicable federal or state securities or “Blue Sky” law (including
investment suitability standards).

(c) No Transfer by a Limited Partner of his Partnership Units, in whole or in
part, may be made to any Person if (i) in the opinion of legal counsel for the
Partnership, the Transfer would result in the Partnership’s being treated as an
association taxable as a corporation (other than a qualified REIT subsidiary
within the meaning of Section 856(i) of the Code) (ii) in the opinion of counsel
for the Partnership, it would adversely affect the ability of the Corporation to
continue to qualify as a REIT or subject the Corporation to any additional taxes
under Section 857 or Section 4981 of the Code or (iii) such Transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code.

(d) Section 9.02(a) shall not apply to the following transactions, except that
the General Partner may require that the transfer or assume all costs incurred
by the Partnership in connection therewith:

(i) any Transfer by a Limited Partner pursuant to the exercise of its Redemption
Right under Section 8.05;



--------------------------------------------------------------------------------

(ii) any Transfer by a Limited Partner that is a corporation or other business
entity to any of its Affiliates or subsidiaries or to any successor in interest
of such Limited Partner; or

(iii) any donative Transfer by an individual Limited Partner to his immediate
family members or any trust in which the individual or his immediate family
members own, collectively, 100% of the beneficial interests. For purposes of
this Section 9.02(d)(iii), the term “immediate family member” shall be deemed to
include only an individual Limited Partner’s spouse, children and grandchildren.

(e) Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon , or recognized by,
the Partnership.

9.03 Admission of Substitute Limited Partner.

(a) Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only upon the satisfactory completion of the
following:

(i) The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

(ii) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

(iii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) and the agreement set forth in Section 9.01(b).

(iv) If the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement.

(v) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02.

(vi) The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with his substitution as a Limited Partner.

(b) For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the



--------------------------------------------------------------------------------

filing of the Certificate described in Section 9.03(a)(ii) or, if no such filing
is required, the later of the date specified in the transfer documents or the
date on which the General Partner has received all necessary instruments of
transfer and substitution.

(c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

9.04 Rights of Assignees of Partnership Interests.

(a) Subject to the provisions of Sections 9.01 and 9.02, except as required by
operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of his Partnership
Interest until the Partnership has received notice thereof.

(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all the provisions of this Article IX to the same extent and
in the same manner as any Limited Partner desiring to make an assignment of his
Limited Partnership Interest.

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.

9.06 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship; provided, that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.



--------------------------------------------------------------------------------

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01 Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with the accounting
method followed by the Partnership for federal income tax purposes, including:
(a) a current list of the full name and last known business address of each
Partner, (b) a copy of the Certificate of Limited Partnership and all
certificates of amendment thereto, (c) copies of the Partnership’s federal,
state and local income tax returns and reports, (d) copies of the Agreement and
any financial statements of the Partnership for the three most recent years and
(e) all documents and information required under the Act. Any Partner or his
duly authorized representative, upon paying the costs of collection, duplication
and mailing, shall be entitled to inspect or copy such records during ordinary
business hours.

10.02 Custody of Partnership Funds; Bank Accounts.

(a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

(b) All deposits and other funds not needed in the operation of the business of
the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

(a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall



--------------------------------------------------------------------------------

constitute Partnership expenses. In the event the General Partner receives
notice of a final Partnership adjustment under Section 6223(a)(2) of the Code,
the General Partner shall either (i) file a court petition for judicial review
of such final adjustment within the period provided under Section 6226(a) of the
Code, a copy of which petition shall be mailed to all Limited Partners on the
date such petition is filed or (ii) mail a written notice to all Limited
Partners, within such period, that describes the General Partner’s reasons for
determining not to file such a petition.

(b) All elections required or permitted to be made by the Partnership under the
Code or any applicable state or local tax law shall be made by the General
Partner in its sole discretion.

(c) In the event of a transfer of all or any part of the Partnership Interest of
any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

10.06 Reports to Limited Partners.

(a) The books of the Partnership shall be examined annually as of the end of
each fiscal year of the Partnership by accountants selected by the General
Partner, who shall be the same accountants responsible for the examination of
the Corporation’s books. The General Partner shall determine and prepare a
statement of assets and liabilities and Partners’ capital as of the end of such
year, as well as statements of revenue and expenses (collectively, the
“Financial Statements”). As a note to such Financial Statements, the General
Partner shall prepare a schedule of all loans to the Partnership. Such schedule
shall demonstrate that loans have been made, used, carried on the books of the
Partnership (and repaid, if applicable) in accordance with the provisions of
this Agreement. Within 90 days after the end of each fiscal year, the General
Partner shall transmit the Financial Statements to the Limited Partners. The
General Partner also shall prepare quarterly unreviewed Financial Statements and
shall transmit such statements to the Limited Partners within 45 days of the end
of each fiscal quarter of the Partnership.

(b) Any Partner shall further have the right to a private audit of the books and
records of the Partnership; provided, such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.

ARTICLE XI

AMENDMENT OF AGREEMENT; WAIVER

11.01 Amendment. The General Partner, without the consent of the Limited
Partners, may amend this Agreement in any respect; provided, however, that the
following amendments shall require the consent of Limited Partners (other than
the General Partner or any wholly owned Subsidiary) holding more than 50% of the
Percentage Interests of the Limited Partners (other than the General Partner or
any wholly owned Subsidiary):



--------------------------------------------------------------------------------

(a) any amendment adversely affecting the operation of the Conversion Factor or
the Redemption Right;

(b) any amendment that would adversely affect the rights of the Limited Partners
to receive the distributions payable to them hereunder;

(c) any amendment that would materially alter the Partnership’s allocations of
Profit and Loss; or

(d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

Notwithstanding the foregoing, the General Partner, without the consent of the
Limited Partners, may amend this agreement in any respect in connection with a
Transaction complying with the provisions of Section 7.01(c).

11.02 Waiver. Subject to applicable law, the General Partner may waive, by
written consent, the requirements of any provision of this Agreement (including
any conditions to the effectiveness of this Agreement, but excluding the right
to consent of any other Partner).

ARTICLE XII

GENERAL PROVISIONS

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.



--------------------------------------------------------------------------------

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.08 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
as of the date first written above.

 

GENERAL PARTNERS: W2007 GRACE ACQUISITION I, INC. By:  /s/ Greg Fay Name: Greg
Fay Title: Vice President W2007 EQUITY INNS GEN-PAR, LLC By:  /s/ Greg Fay Name:
Greg Fay Title: Manager LIMITED PARTNER: W2007 GRACE I, LLC

By:

W2007 Finance Sub, LLC, its managing member

By:

Whitehall Street Global Real Estate Limited Partnership 2007, its managing
member

By:

WH Advisors 2007, L.L.C., its general partner By:  /s/ Todd Giannoble Name: Todd
Giannoble Title: Manager



--------------------------------------------------------------------------------

EXHIBIT A

 

Partner and Address

   Cash Amount or
Agreed Value of
Capital
Contribution      Partnership Units      Percentage Interest  

W2007 Grace I, LLC

 

Limited Partner

   $ 0.99         196         98 % 

W2007 Grace Acquisition I, Inc.

 

General Partner

   $ 0.99         2         1 % 

W2007 Equity Inns Gen-Par, LLC

 

General Partner

   $ 0.99         2         1 % 



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF EXERCISE OF REDEMPTION RIGHT

In accordance with Section 8.05 of the Amended and Restated Agreement of Limited
Partnership of W2007 Equity Inns Partnership, L.P. (the “Agreement”), the
undersigned hereby irrevocably (i) presents for redemption             
Partnership Units in W2007 Equity Inns Partnership, L.P. in accordance with the
terms of the Agreement and the Redemption Right referred to in Section 8.05
thereof, (ii) surrenders such Limited Partnership Units and all right, title and
interest therein and (iii) directs that the Cash Amount or REIT Shares (as
defined in Article I of the Agreement) as determined by the General Partner
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if REIT Shares are to be delivered, such REIT Shares be
registered or placed in the name(s) and at the address(es) specified below.

 

Dated: Name of Limited Partner:

 

(Signature of Limited Partner)

 

(Mailing Address)

 

(City) (State) (Zip Code)

Signature Guaranteed by:

 

If REIT Shares are to be issued, issue to: Please insert social security or
identifying number: Name: